UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts02109 Registrant’s telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: October 31, 2007 Item 1.Schedule of Investments The Schedule of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS October 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 66.7% Technology Hardware & Equipment - 7.5% Apple, Inc. (b) 2,005 $ 380,850 Cisco Systems, Inc. (b) 25,940 857,576 Hewlett-Packard Company 28,700 1,483,217 IBM Corporation 10,700 1,242,484 3,964,127 Capital Goods - 7.2% 3M Company 10,945 945,210 Emerson Electric Company 25,910 1,354,316 Illinois Tool Works 17,590 1,007,203 Pentair, Inc. 14,500 513,155 3,819,884 Diversified Financials - 6.4% American Express Company 9,380 571,711 Bank of America Corporation 19,970 964,152 Citigroup, Inc. 4,830 202,377 Goldman Sachs Group, Inc. (The) 2,500 619,800 J.P. Morgan Chase & Company 21,820 1,025,540 3,383,580 Insurance - 6.3% Ambac Financial Group, Inc. 8,360 307,899 American International Group 10,500 662,760 Chubb Corporation 18,670 996,044 Hartford Financial Services Group 7,300 708,319 Horace Mann Educators Corporation 8,900 184,141 Philadelphia Consolidated Holding Corporation (b) 9,025 368,220 WR Berkley Corporation 5,000 150,450 3,377,833 Pharmaceuticals & Biotechnology - 5.4% Barr Pharmaceuticals, Inc. (b) 8,740 500,977 Genzyme Corporation (b) 14,600 1,109,161 Johnson & Johnson 13,640 888,919 Teva Pharmaceutical Industries Ltd. American Depository Receipt (c) 8,785 386,628 2,885,685 Healthcare Equipment & Services - 5.3% Baxter International, Inc. 12,600 756,126 Dentsply International, Inc. 11,400 472,872 Gen-Probe, Inc. (b) 2,685 188,004 Hologic, Inc. (b) 6,500 441,545 UnitedHealth Group, Inc. 19,310 949,086 2,807,633 Materials - 4.8% Air Products & Chemicals, Inc. 14,000 1,369,900 Ecolab, Inc. 6,600 311,322 Sealed Air Corporation 35,120 875,542 2,556,764 Software & Services - 4.2% Adobe Systems, Inc. (b) 4,000 191,600 Microsoft Corporation 31,650 1,165,036 Oracle Corporation (b) 30,200 669,534 Satyam Computer Services Ltd. American Depository Receipt (c) 7,250 220,038 2,246,208 Telecommunication Services - 3.9% AT&T, Inc. 20,500 856,695 BT Group PLC American Depository Receipt (c) 10,500 714,945 Telefonica S.A. American Depository Receipt (c) 4,950 492,278 2,063,918 Food & Beverage - 3.0% General Mills, Inc. 14,000 808,220 JM Smucker Company 14,480 773,666 1,581,886 Renewable Energy & Energy Efficiency - 2.8% Itron, Inc. (b) 1,990 213,905 Johnson Controls, Inc. 14,250 623,010 MEMC Electronic Materials, Inc. (b) 4,450 325,829 SunPower Corporation, Class A (b) 2,600 328,796 1,491,540 Transportation - 2.1% FedEx Corporation 4,695 485,181 United Parcel Service, Inc., Class B 8,100 608,310 1,093,491 Automobiles & Components - 1.7% Toyota Motor Corporation American Depository Receipt (c) 8,140 931,542 Semiconductors - 1.6% Applied Materials, Inc. 31,350 608,817 Intel Corporation 10,000 269,000 877,817 Media - 1.5% McGraw-Hill Companies, Inc. 16,310 816,152 Consumer Services - 0.7% Bright Horizons Family Solutions, Inc. (b) 9,520 369,376 Commercial Services & Supplies - 0.6% Interface, Inc., Class A 17,225 329,514 Retailing - 0.6% Men's Wearhouse, Inc. 7,500 316,950 Consumer Durables & Apparel - 0.5% Deckers Outdoor Corporation (b) 1,825 255,117 Banks - 0.5% Barclays PLC American Depository Receipt (c) 5,000 254,250 Healthy Living - 0.1% Whole Foods Market, Inc. 1,470 72,824 Total Common Stocks (Cost $29,630,946) 35,496,091 PRINCIPAL AMOUNT CORPORATE BONDS & NOTES - 20.1% Diversified Financials - 4.5% Fleet National Bank 5.75%, due 1/15/09 $ 500,000 503,370 Goldman Sachs Group, Inc. 6.60%, due 1/15/12 500,000 524,309 J.P. Morgan Chase & Company 4.60%, due 1/17/11 500,000 487,993 J.P. Morgan Chase & Company 4.50%, due 1/15/12 500,000 484,785 Lehman Brothers Holdings, Inc. 5.75%, due 5/17/13 400,000 399,753 2,400,210 Healthcare Equipment & Services - 3.3% Aetna, Inc. 5.75%, due 6/15/11 595,000 607,304 HCA, Inc. 6.30%, due 10/1/12 1,000,000 902,500 United Health Group, Inc. 4.875%, due 4/1/13 250,000 244,047 1,753,851 Telecommunication Services - 3.0% AT&T Corporation 7.30%, due 11/15/11 (e) 1,000,000 1,080,040 BellSouth Corporation 4.75%, due 11/15/12 500,000 491,947 1,571,987 Technology Hardware & Equipment - 2.9% Lexmark International, Inc. 6.75%, due 5/15/08 500,000 505,705 Xerox Corporation 7.625%, due 6/15/13 1,000,000 1,039,791 1,545,496 Healthy Living - 1.9% NBTY, Inc. 7.125%, due 10/1/15 1,000,000 995,000 Software & Services - 0.9% Oracle Corporation 5.00%, due 1/15/11 500,000 500,936 Transportation - 0.9% Ryder System, Inc. 4.625%, due 4/1/10 500,000 496,073 Consumer Durables & Apparel - 0.9% Newell Rubbermaid, Inc. 4.00%, due 5/1/10 500,000 493,423 Banks - 0.9% M&I Marshall & Ilsley Bank 3.95%, due 8/14/09 500,000 489,460 Automobiles & Components - 0.9% Toyota Motor Credit Corporation 4.125%, due 7/25/17 (c)(e) 500,000 487,907 Total Corporate Bonds & Notes (Cost $10,842,309) 10,734,343 U.S. GOVERNMENT AGENCIES - 11.5% Fannie Mae 4.15%, due 9/18/09 200,000 198,931 Fannie Mae 5.50%, due 3/1/12 314,081 316,556 Fannie Mae 5.05%, due 11/5/12 500,000 500,000 Federal Farm Credit Bank 4.50%, due 10/25/11 500,000 499,076 Federal Home Loan Bank 4.60%, due 4/11/08 500,000 499,914 Federal Home Loan Bank 5.14%, due 1/13/09 500,000 500,677 Federal Home Loan Bank 5.40%, due 5/27/10 250,000 250,147 Federal Home Loan Bank 4.00%, due 11/26/13 (e) 800,000 793,746 Federal Home Loan Bank 4.265%, due 7/8/15 500,000 477,724 Freddie Mac 5.00%, due 11/1/10 500,000 498,553 SLM Corporation 4.00%, due 7/25/14 (d) 2,235,000 1,588,212 Total U.S. Government Agencies (Cost $6,746,507) 6,123,536 SHORT TERM OBLIGATION - 2.2% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 3.01%, dated 10/31/07, due 11/01/07, proceeds $1,168,422 (collateralized by Freddie Mac Bonds, 5.44%, due 01/15/2035, value $1,193,281) (Cost $1,168,324) 1,168,324 TOTAL INVESTMENTS - 100.5% (Cost $48,388,086) 53,522,294 Liabilities Less Other Assets - (0.5)% (241,787 ) NET ASSETS - 100.0% $ 53,280,507 (a) The cost of investments for federal income tax purposes is $48,442,685 resulting in gross unrealized appreciation and depreciation of $6,628,157 and $1,548,548, respectively, or net unrealized depreciation of $5,079,609. (b) Non-income producing security. (c) Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (d) Floating rate bond.Rate shown is currently in effect atOctober 31, 2007. (e) Step rate bond.Rate shown is currently in effect at October 31, 2007. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND SCHEDULE OF INVESTMENTS October 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 99.7% Technology Hardware & Equipment - 12.1% 3Com Corporation (b) 2,700 $ 13,176 Adaptec, Inc. (b) 800 2,824 ADC Telecommunications (b) 800 14,960 Andrew Corporation (b) 1,000 14,660 Apple, Inc. (b) 5,850 1,111,208 Arrow Electronics, Inc. (b) 800 31,984 Cisco Systems, Inc. (b) 40,700 1,345,541 Coherent, Inc. (b) 200 6,560 Corning, Inc. 10,500 254,835 Dell, Inc. (b) 15,200 465,120 EMC Corporation (b) 14,000 355,460 Gerber Scientific, Inc. (b) 200 2,210 Hewlett-Packard Company 17,200 888,896 Imation Corporation 200 4,456 Lexmark International, Inc. (b) 600 25,194 Molex, Inc. 1,000 28,560 Network Appliance, Inc. (b) 2,400 75,576 Palm, Inc. 700 6,314 Plantronics, Inc. 300 8,205 Polycom, Inc. (b) 600 16,788 Qualcomm, Inc. 11,200 478,576 Seagate Technology 3,600 100,224 Sun Microsystems, Inc. (b) 23,500 134,185 Tektronix, Inc. 500 18,925 Tellabs, Inc. (b) 2,900 25,549 Xerox Corporation (b) 6,200 108,128 5,538,114 Pharmaceuticals & Biotechnology - 8.2% Affymetrix, Inc. (b) 500 12,730 Allergan, Inc. 2,100 141,918 Amgen, Inc. (b) 7,300 424,203 Amylin Pharmaceuticals, Inc. (b) 800 36,016 Biogen Idec, Inc. (b) 1,900 141,436 Dionex Corporation (b) 100 8,800 Endo Pharmaceuticals Holdings, Inc. (b) 900 26,370 Forest Laboratories, Inc. (b) 2,100 82,047 Genzyme Corporation (b) 1,800 136,746 Gilead Sciences, Inc. (b) 6,200 286,378 Invitrogen Corporation (b) 300 27,261 Johnson & Johnson 19,300 1,257,781 King Pharmaceuticals, Inc. (b) 1,600 16,960 Merck & Co., Inc. 14,500 844,770 Millipore Corporation (b) 350 27,178 Mylan Laboratories 1,700 25,568 Techne Corporation (b) 300 19,572 Thermo Fisher Scientific, Inc. (b) 2,800 164,668 Waters Corporation (b) 700 53,886 Watson Pharmaceuticals, Inc. (b) 700 21,392 3,755,680 Diversified Financials - 8.1% Allied Capital Corporation 1,000 29,480 American Express Company 7,900 481,505 Bank of New York Mellon Corporation (The) 7,607 371,602 Capital One Financial Corporation 2,800 183,652 Charles Schwab Corporation 6,300 146,412 CIT Group, Inc. 1,300 45,812 CME Group, Inc. 350 233,188 Franklin Resources, Inc. 1,050 136,164 J.P. Morgan Chase & Company 22,600 1,062,199 Janus Capital Group, Inc. 1,100 37,961 Medallion Financial Corporation 100 1,055 Merrill Lynch & Company, Inc. 5,800 382,916 Moody's Corporation 1,500 65,580 Northern Trust Corporation 1,300 97,773 SLM Corporation 2,800 132,048 State Street Corporation 2,600 207,402 T. Rowe Price Group, Inc. 1,800 115,632 Tradestation Group, Inc. (b) 200 2,440 3,732,821 Banks - 7.9% Bank of Hawaii Corporation 300 15,948 BB&T Corporation 3,700 136,789 Cathay General Bancorp 300 9,291 Chittenden Corporation 300 10,686 Comerica, Inc. 1,000 46,680 Fannie Mae 6,500 370,760 Fifth Third Bancorp 3,600 112,608 First Horizon National Corporation 800 20,864 FirstFed Financial Corporation (b) 100 4,278 Freddie Mac 4,300 224,589 Heartland Financial USA, Inc. 100 1,994 KeyCorp 2,600 73,970 M&T Bank Corporation 500 49,740 MGIC Investment Corporation 500 9,680 National City Corporation 4,200 101,850 PNC Financial Services Group 2,300 165,968 Popular, Inc. 1,900 20,045 Regions Financial Corporation 4,700 127,464 Sovereign Bancorp, Inc. 2,400 34,632 SunTrust Banks, Inc. 2,300 166,980 Synovus Financial Corporation 2,200 57,992 U.S. Bancorp 11,500 381,340 Wachovia Corporation 12,692 580,405 Wainwright Bank Trust Company 52 664 Washington Mutual, Inc. 5,800 161,704 Wells Fargo & Company 22,300 758,423 3,645,344 Software & Services - 7.2% Adobe Systems, Inc. (b) 3,900 186,810 Advent Software, Inc. (b) 100 5,533 Autodesk, Inc. (b) 1,500 73,350 Automatic Data Processing 3,500 173,460 BMC Software, Inc. (b) 1,300 43,992 Ceridian Corporation (b) 1,000 35,940 Compuware Corporation (b) 2,000 20,000 Convergys Corporation (b) 900 16,497 eBay, Inc. (b) 7,600 274,360 Electronic Arts, Inc. (b) 2,100 128,352 Electronic Data Systems Corporation 3,400 73,406 Microsoft Corporation 53,800 1,980,378 Novell, Inc. (b) 2,300 17,388 Paychex, Inc. 2,300 96,094 Red Hat, Inc. (b) 1,300 28,067 Salesforce.com, Inc. (b) 500 28,185 Sapient Corporation (b) 700 4,900 Symantec Corporation (b) 6,000 112,680 Unisys Corporation (b) 2,300 13,984 3,313,376 Telecommunication Services - 6.5% AT&T, Inc. 40,675 1,699,808 Citizens Communications Company 2,300 30,268 Sprint Nextel Corporation 18,900 323,190 Telephone & Data Systems, Inc. 700 48,860 Verizon Communications, Inc. 19,400 893,758 2,995,884 Food & Beverage - 4.9% Campbell Soup Company 1,500 55,470 Chiquita Brands International (b) 300 5,625 Coca-Cola Company (The) 13,300 821,408 Dean Foods Company 900 24,993 General Mills, Inc. 2,200 127,006 Green Mountain Coffee Roasters, Inc. (b) 150 5,595 H.J. Heinz Company 2,100 98,238 Hershey Company (The) 1,100 47,421 JM Smucker Company 400 21,372 Kellogg Company 1,800 95,022 McCormick & Company, Inc. 900 31,527 PepsiAmericas, Inc. 400 14,288 Pepsico, Inc. 10,800 796,176 Tootsie Roll Industries, Inc. 206 5,309 Wm. Wrigley Jr. Company 1,500 92,505 2,241,955 Household & Personal Products - 4.8% Alberto-Culver Company 600 15,594 Avon Products, Inc. 2,900 118,842 Church & Dwight Company, Inc. 400 18,924 Clorox Company 900 56,313 Colgate-Palmolive Company 3,400 259,318 Energizer Holdings, Inc. (b) 350 36,505 Estee Lauder Companies, Inc. (The), Class A 800 35,120 Kimberly-Clark Corporation 2,800 198,492 Nu Skin Enterprises, Inc., Class A 300 5,181 Procter & Gamble Company 20,800 1,446,016 2,190,305 Healthcare Equipment & Services - 4.7% Baxter International, Inc. 4,300 258,043 Becton Dickinson & Company 1,600 133,536 C.R. Bard, Inc. 700 58,527 CIGNA Corporation 1,900 99,731 Cross Country Healthcare, Inc. (b) 200 3,142 Gen-Probe, Inc. (b) 400 28,008 Health Management Associates, Class A 1,600 10,576 Hillenbrand Industries 400 22,088 Humana, Inc. (b) 1,100 82,445 Idexx Laboratories, Inc. (b) 200 24,356 IMS Health, Inc. 1,300 32,773 Invacare Corporation 200 5,412 Manor Care, Inc. 500 33,290 McKesson Corporation 2,000 132,200 Medtronic, Inc. 7,600 360,544 Molina Healthcare, Inc. (b) 100 3,811 Patterson Companies, Inc. (b) 900 35,199 Quest Diagnostics 1,000 53,180 Sierra Health Services (b) 400 16,920 St Jude Medical, Inc. (b) 2,300 93,679 Stryker Corporation 1,600 113,600 Synovis Life Technologies, Inc. (b) 100 2,388 UnitedHealth Group, Inc. 8,800 432,520 Zimmer Holdings, Inc. (b) 1,600 111,184 2,147,152 Semiconductors - 4.1% Advanced Micro Devices (b) 3,700 48,396 Analog Devices 2,100 70,266 Applied Materials, Inc. 9,200 178,664 Entegris, Inc. (b) 800 7,304 Intel Corporation 39,000 1,049,100 Lam Research Corporation (b) 900 45,180 LSI Corporation (b) 4,800 31,680 Micron Technology, Inc. (b) 5,000 52,550 National Semiconductor Corporation 1,600 40,224 Novellus Systems, Inc. (b) 800 22,728 Texas Instruments, Inc. 9,500 309,700 Xilinx, Inc. 2,000 48,800 1,904,592 Retailing - 4.1% Autozone, Inc. (b) 300 37,323 Bed Bath & Beyond, Inc. (b) 1,800 61,092 Best Buy Company, Inc. 2,400 116,448 Carmax, Inc. (b) 1,500 31,305 Charming Shoppes, Inc. (b) 800 5,936 Circuit City Stores, Inc. 1,100 8,723 Family Dollar Stores 1,000 25,350 Foot Locker, Inc. 1,000 14,890 Gap, Inc. 3,300 62,370 Genuine Parts Company 1,100 53,977 Home Depot, Inc. 11,300 356,063 J.C. Penney Company, Inc. 1,500 84,360 Limited Brands 2,100 46,221 Lowe's Companies, Inc. 9,900 266,211 Men's Wearhouse, Inc. 400 16,904 Nordstrom, Inc. 1,300 51,272 Office Depot, Inc. (b) 1,800 33,768 Pep Boys - Manny, Moe & Jack 300 4,413 Radioshack Corporation 900 18,558 Staples, Inc. 4,800 112,032 Target Corporation 5,700 349,752 Tiffany & Company 900 48,762 TJX Companies, Inc. 3,000 86,790 1,892,520 Energy - 3.9% Apache Corporation 2,200 228,382 Cameron International Corporation (b) 700 68,152 Chesapeake Energy Corporation 2,700 106,596 Devon Energy Corporation 3,000 280,200 EOG Recources, Inc. 1,600 141,760 Helmerich & Payne 700 22,134 National Oilwell Varco, Inc. (b) 2,400 175,776 Newfield Exploration Company (b) 900 48,456 Noble Energy, Inc. 1,100 84,194 Pioneer Natural Resources Company 800 40,816 Rowan Companies, Inc. 700 27,286 Smith International, Inc. 1,300 85,865 Spectra Energy Corporation 4,200 109,116 Sunoco, Inc. 800 58,880 Williams Companies, Inc. 4,000 145,960 XTO Energy, Inc. 2,600 172,588 1,796,161 Capital Goods - 3.8% 3M Company 4,800 414,528 A.O. Smith Corporation 100 3,739 Aecom Technology Corporation (b) 300 10,131 Apogee Enterprises, Inc. 200 4,706 Baldor Electric Company 300 12,096 CLARCOR, Inc. 300 10,938 Cooper Industries, Inc., Class A 1,200 62,868 Cummins, Inc. 700 83,972 Deere & Company 1,500 232,350 Donaldson Company, Inc. 500 21,430 Emerson Electric Company 5,300 277,031 Fastenal Company 800 35,584 GATX Corporation 300 12,291 Graco, Inc. 400 15,744 Granite Construction, Inc. 200 8,564 Hubbell, Inc., Class B 400 22,000 Illinois Tool Works 2,800 160,328 Kadant, Inc. (b) 100 3,247 Lawson Products, Inc. 50 1,770 Lincoln Electric Holdings 300 21,675 Masco Corporation 2,500 60,200 NCI Building Systems, Inc. (b) 100 3,918 Nordson Corporation 200 10,700 Pall Corporation 800 32,056 Quanta Services, Inc. (b) 1,100 36,300 Rockwell Automation, Inc. 1,000 68,880 Simpson Manufacturing Company, Inc. 200 5,998 SPX Corporation 400 40,520 Tennant Company 100 4,716 Thomas & Betts Corporation (b) 300 16,803 Toro Company 300 16,698 Trex Company, Inc. (b) 100 1,084 W.W. Grainger, Inc. 500 44,960 1,757,825 Insurance - 3.1% Aflac, Inc. 3,300 207,174 Ambac Financial Group, Inc. 700 25,781 Chubb Corporation 2,600 138,710 Cincinnati Financial Corporation 1,100 43,758 Erie Indemnity Company 300 17,070 Hartford Financial Services Group 2,100 203,763 Lincoln National Corporation 1,800 112,266 Marsh & McLennan Companies 3,600 93,204 MBIA, Inc. 800 34,432 Principal Financial Group 1,800 121,806 Progressive Corporation 4,800 88,800 Safeco Corporation 700 40,530 Travelers Companies, Inc. (The) 4,400 229,724 Unum Group 2,400 56,016 Wesco Financial Corporation 10 3,980 1,417,014 Food & Staples Retailing - 2.9% Costco Wholesale Corporation 2,900 195,054 CVS Caremark Corporation 9,900 413,523 Kroger Company 4,700 138,133 Longs Drugstores Corporation 200 10,502 Safeway, Inc. 2,900 98,600 Supervalu, Inc. 1,400 54,250 Sysco Corporation 4,100 140,589 Walgreen Company 6,600 261,690 1,312,341 Media - 2.8% Dow Jones & Company, Inc. 400 23,924 E.W. Scripps Company (The), Class A 600 27,006 Emmis Communications, Class A 200 1,038 Lee Enterprises, Inc. 300 4,815 McClatchy Company (The) 400 6,636 McGraw-Hill Companies, Inc. 2,300 115,092 Meredith Corporation 300 18,675 New York Times Company, Class A 1,000 19,560 Omnicom Group 2,200 112,156 Radio One, Inc. (b) 50 175 Scholastic Corporation (b) 200 7,916 Time Warner, Inc. 24,800 452,847 Tribune Company 496 15,009 Valassis Communications (b) 300 2,955 Walt Disney Company (The) 13,000 450,190 Washington Post Company, Class B 40 33,960 1,291,954 Transportation - 2.5% Alaska Air Group, Inc. (b) 300 7,620 AMR Corporation (b) 1,700 40,800 Arkansas Best Corporation 200 5,490 Expeditors International Washington, Inc. 1,400 70,910 FedEx Corporation 2,050 211,847 JetBlue Airways (b) 1,200 10,956 Kansas City Southern (b) 500 19,345 Norfolk Southern Corporation 2,600 134,290 Ryder System, Inc. 400 19,140 Southwest Airlines 5,000 71,050 United Parcel Service, Inc., Class B 7,000 525,700 YRC Worldwide, Inc. (b) 400 9,832 1,126,980 Materials - 1.9% Air Products & Chemicals, Inc. 1,400 136,990 Airgas, Inc. 500 25,235 Bemis Company 700 19,712 Cabot Corporation 500 17,505 Calgon Carbon Corporation (b) 300 4,470 Caraustar Industries, Inc. (b) 200 808 Crown Holdings, Inc. (b) 1,100 27,280 Ecolab, Inc. 1,200 56,604 H.B. Fuller Company 400 11,772 Lubrizol Corporation 500 33,940 MeadWestvaco Corporation 1,200 40,368 Minerals Technologies, Inc. 100 7,022 Nucor Corporation 1,900 117,838 Praxair, Inc. 2,100 179,508 Rock-Tenn Company, Class A 200 5,832 Rohm and Hass Company 800 41,504 Schnitzer Steel Industries, Inc., Class A 100 6,607 Sealed Air Corporation 1,100 27,423 Sigma-Aldrich Corporation 900 46,503 Sonoco Products Company 700 21,644 Valspar Corporation 700 17,521 Wausau Paper Corporation 300 3,003 Worthington Industries 500 12,500 861,589 Consumer Durables & Apparel - 1.6% American Greetings Corporation, Class A 400 10,536 Black & Decker Corporation 400 35,964 Centex Corporation 800 20,048 Champion Enterprises, Inc. (b) 500 5,930 Coach, Inc. (b) 2,500 91,400 D.R. Horton, Inc. 1,800 22,842 Deckers Outdoor Corporation (b) 100 13,979 Harman International 400 33,680 Hartmarx Corporation (b) 200 1,030 KB Home 500 13,820 Leggett & Platt, Inc. 1,200 23,316 Liz Claiborne, Inc. 700 19,929 Mattel, Inc. 2,600 54,314 Newell Rubbermaid, Inc. 1,800 52,488 Nike, Inc., Class B 2,600 172,276 Phillips-Van Heusen Corporation 400 19,120 Pulte Homes, Inc. 1,400 20,776 Snap-On, Inc. 400 19,964 Stanley Works (The) 500 28,775 Timberland Company (The) (b) 300 5,853 Tupperware Brands Corporation 400 14,440 Whirlpool Corporation 500 39,590 720,070 Consumer Services - 1.5% Bright Horizons Family Solutions, Inc. (b) 200 7,760 Darden Restaurants, Inc. 900 38,700 DeVry, Inc. 400 21,876 McDonald's Corporation 8,000 477,600 Ruby Tuesday, Inc. 300 4,791 Starbucks Corporation (b) 5,000 133,400 Wendy's International, Inc. 600 20,856 704,983 Utilities - 0.9% AGL Resources, Inc. 500 19,765 Alliant Energy Corporation 700 28,000 Atmos Energy Corporation 600 16,830 Cleco Corporation 400 10,540 Energen Corporation 500 32,000 Equitable Resources, Inc. 800 45,056 IDACORP, Inc. 300 10,467 MGE Energy, Inc. 100 3,350 National Fuel Gas Company 600 29,094 Nicor, Inc. 300 12,981 NiSource, Inc. 1,800 36,810 Northwest Natural Gas Company 200 9,634 OGE Energy Corporation 600 22,980 Pepco Holdings, Inc. 1,300 37,037 Questar Corporation 1,200 68,496 Southern Union Company 800 25,200 WGL Holdings 300 10,176 418,416 Commercial Services & Supplies - 0.7% Avery Dennison Corporation 700 40,530 Brady Corporation, Class A 400 14,760 Deluxe Corporation 300 12,102 Herman Miller, Inc. 400 10,888 HNI Corporation 300 13,008 IKON Office Solutions, Inc. 800 10,560 Interface, Inc., Class A 400 7,652 Kelly Services 200 4,206 Monster Worldwide, Inc. (b) 900 36,522 Pitney Bowes, Inc. 1,500 60,060 R.R. Donnelley & Sons Company 1,500 60,435 Robert Half International, Inc. 1,100 33,099 Standard Register 100 1,283 Steelcase, Inc. 500 8,935 314,040 Real Estate - 0.7% CB Richard Ellis Group, Inc., Class A (b) 1,300 31,694 General Growth Properties 1,600 86,976 Jones Lang LaSalle, Inc. 300 28,599 Maguire Properties, Inc. 300 8,175 ProLogis 1,700 121,958 Regency Centers Corporation 500 35,740 313,142 Renewable Energy & Energy Efficiency - 0.5% Energy Conversion Devices (b) 300 8,187 Itron, Inc. (b) 200 21,498 Johnson Controls, Inc. 4,000 174,880 Ormat Technologies, Inc. 50 2,697 SunPower Corporation, Class A (b) 200 25,292 232,554 Automobiles & Components - 0.2% Cooper Tire & Rubber 400 8,912 Harley-Davidson, Inc. 1,700 87,550 Modine Manufacturing Company 200 4,652 Spartan Motors, Inc. 225 3,159 104,273 Healthy Living - 0.1% Gaiam, Inc. (b) 100 2,325 Hain Celestial Group, Inc. (The) (b) 300 10,518 United Natural Foods, Inc. (b) 300 8,682 Whole Foods Market, Inc. 900 44,586 66,111 Total Securities (Cost $41,614,844) 45,795,196 SHORT TERM OBLIGATION - 0.2% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 3.01%, dated 10/31/07, due 11/01/07, proceeds $89,241 (collateralized by Freddie Mac Giant Bonds, 4.50%, due 12/01/2020, value $93,368) (Cost $89,233) 89,233 TOTAL INVESTMENTS - 99.9% (Cost $41,704,077) 45,884,429 Other Assets Less Liabilities - 0.1% 59,057 NET ASSETS - 100.0% $ 45,943,486 (a) The cost of investments for federal income tax purposes is $41,726,237 resulting in gross unrealized appreciation and depreciation of $6,213,959 and $2,055,767, respectively, or net unrealized depreciation of $4,158,192. (b) Non-income producing security. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESTMENTS (Unaudited) Green Century Funds (the “Trust”) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the “Balanced Fund”) and the Green Century Equity Fund (the “Equity Fund”), collectively, the “Funds”.The Trust is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company.The Trust accounts separately for the assets, liabilities and operations of each series.The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The following is a summary of the Trust’s significant accounting policies: (A) Investment Valuation:Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market® and SmallCapSM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation is not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Short-term obligations maturing in sixty days or less are valued at amortized cost, which approximates market value. (B) Securities Transactions and Investment Income:Securities transactions are recorded on a trade date basis.Realized gains and losses from securities transactions are determined using the identified cost basis.Interest income, including amortization of premiums and accretion of discounts on bonds, is recognized on the accrual basis and dividend income is recorded on the ex-dividend date. (C) Options Transactions:The Balanced Fund may utilize options to hedge or protect from adverse movements in the market values of its portfolio securities and to enhance return. The Equity Fund may utilize options to hedge against possible increases in the value of securities which are expected to be purchased by the Equity Fund or possible declines in the value of securities which are expected to be sold by the Equity Fund. The use of options may involve risks such as the possibility of illiquid markets or imperfect correlation between the value of the option and the underlying securities. The Funds may write put or call options.Premiums received upon writing put or call options are recorded as an asset with a corresponding liability which is subsequently adjusted to the current market value of the option.Changes between the initial premiums received and the current market value of the options are recorded as unrealized gains or losses.When an option is closed, expired or exercised, a gain or loss is realized and the liability is eliminated.The Funds continue to the bear the risk of adverse movements in the price of the underlying assets during the period of the option, although any potential loss during the period would be reduced by the amount of the option premium received.As required by the Act, liquid securities are designated as collateral in an amount equal to the market value of open options contracts. (D) Repurchase Agreements:The Funds may enter into repurchase agreements with selected banks or broker-dealers that are deemed by the Funds’ adviser to be creditworthy pursuant to guidelines established by the Board of Trustees.Each repurchase agreement is recorded at cost, which approximates fair value.The Funds require that the market value of collateral, represented by securities (primarily U.S. Government securities), be sufficient to cover payments of interest and principal and that the collateral be maintained in a segregated account with a custodian bank in a manner sufficient to enable the Funds to obtain those securities in the event of a default of the counterparty.In the event of default or bankruptcy by the counterparty to the repurchase agreement, retention of the collateral may be subject to legal proceedings. Item 2.Controls and Procedures (a) Based on an evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended, the “Disclosure Controls”) as of a date within 90 days of the filing date (the “Filing Date”) of this Form N-Q (the “Report”), the registrant’s principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information that is required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the registrant’s management, including the registrant’s principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosures. (b) There were no changes in the registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications for each principal executive and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Green Century Funds /s/Kristina A. Curtis Kristina A. Curtis President and Principal Executive Officer December 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/Kristina A. Curtis Kristina A. Curtis President and Principal Executive Officer December 27, 2007 /s/Bernadette Buck Bernadette Buck Treasurer and Principal Financial Officer December 27, 2007
